EXHIBIT 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the inclusion in this Registration Statement of VivoPower International PLC on Form F-4 of our report dated August 10, 2016 with respect to our audit of the consolidated financial statements of VivoPower International PLC and Subsidiaries as of March 31, 2016 and for the period from February 1, 2016 (Inception) through March 31, 2016, and our report dated June 9, 2016 with respect to our audits of the financial statements of Arowana Inc. as of February 29, 2016 and February 28, 2015, and for the year ended February 29, 2016 and for the period from October 1, 2014 (Inception) through February 28, 2015 which reports appear in the Proxy Statement/Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading “Experts” in such Proxy Statement/Prospectus. /s/ Marcum LLP Marcum LLP New York, NY August 24, 2016
